Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the flag" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6-8, 11-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smolic et al. (US 2016/0261927) in view of Linder et al. (US 2018/0043249), of record.

Regarding claim 6, 11 and 17, Smolic discloses a method of determining overlay information associated with an video with a device including non-transitory compure readable storage medium (See [0017] [0074]), the method comprising:

parsing first syntax element from the sample specifying the number of overlays from an overlay structure signaled in an overlay sample entry that are active (Metadata is parsed, see [0039] in order to provide the viewer with option to select one or more overlays.  See [0045] and [0050] a ”num_overlays-minus1” reads on a first elements specifying a number of overlays in the SEI );
conditionally parsing second syntax element providing an overlay identifier for an overlay, from the overlay sample entry being currently active (See [0045] and [0052] parsing “overlay_name” based on the indicated number of overlays and the overlay_info_name_len indicating the length of the overlay element name.  The optional overlays are all indicated within the same “sample” SEI message indicating the selection of overlays); and
displaying one or more of active overlays (See Fig 2A displaying one or more overlays).
Smolic does not explicitly disclose determining overlay information associated with an omnidirectional video.
Linder discloses that it was known to provide omnidirectional video with overlays (See [0017] and [0022]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Smolic with the known methods of Linder predictably resulting in determining overlay information associated with an omnidirectional video by applying the court recognized rational of applying a known technique 

	
Regarding claim 7, 12 and 18,  Smolic and Linder further disclose the one or more processors are further configured to parse a flag from the sample specifying whether additional active overlays are signaled in a sample directly in the overlay structure (See Smolic [0046] a overlay infor cancel flag parameter indicated overlay information follows).

Regarding claim 8, 13 and 19, Smolic and Linder further disclose the method of claim 7, wherein the first syntax element is represented as a 15 bit unsigned integer (See Smolic [0050] “num_overlays_minus1” is an unsigned integer with a length of the parameter 0-15. See also “MV-HEVC/SHVC HLS: Auxiliary pictures for multiple overlays” of record for further context.).

Regarding claim 16, Smolic and Linder further disclose the device includes a receiver device (See Smolic Fig 1 and [0017]).


	Allowable Subject Matter
Claims 9-10, 14-15 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 9, 14, and 20 the prior art fails to disclose or fairly suggest, alone or in combination all of the features of the claims including particularly “the second syntax element is represented as a 16 bit unsigned integer”

Regarding claim 10, 15 and 21 the prior art fails to disclose or fairly suggest, alone or in combination all of the features of the claims including particularly “the second syntax element is represented as a 16 bit unsigned integer”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668.  The examiner can normally be reached on Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425